                   Case 2:20-cv-00887-RAJ Document 100 Filed 08/04/20 Page 1 of 5




 1                                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                         No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                             DECLARATION OF DOMINIC THOMAS
     KYASHNA-TOCHA, ALEXANDER                            IN SUPPORT OF PLAINTIFFS’ MOTION
11   WOLDEAB, NATHALIE GRAHAM,                           FOR CONTEMPT
     AND ALEXANDRA CHEN,
12
                              Plaintiffs,
13
              v.
14
     CITY OF SEATTLE,
15
                              Defendant.
16

17
              I, Dominic Thomas, declare and state as follows:
18
              1.       The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
              2.       I’m twenty-five years old. When I was in college in Colorado, a classmate was
21
     killed by deputies from the Boulder County Sheriff’s Office. He was arrested on his birthday for
22
     being drunk and transported to jail in handcuffs, face-down on the floor of the police van, where
23
     he suffocated. The police who killed him are being tried for manslaughter. I know the families
24
     and friends of many darker-skinned Black people killed by police each year don’t get to see the
25

26

      THOMAS DECL. (No. 2:20-cv-00887-RAJ)                                        Perkins Coie LLP
      –1                                                                    1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149075096.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 100 Filed 08/04/20 Page 2 of 5




 1   same justice. This is the main reason I have been out protesting in the streets since police
 2   murdered George Floyd.
 3            3.       In May and June, I was shot with less-lethal projectiles, tear-gassed, and pepper
 4   sprayed by police. I protested outside of the East Precinct every day until police abandoned it
 5   and CHOP was created. But Saturday, June 25, 2020 was the most violent and aggressive
 6   police treatment of protesters that I have seen at any point since the killing of George
 7   Floyd.
 8            4.       I arrived to the Seattle Central lawn in the early afternoon. And I didn’t leave the
 9   protest until around midnight. I was probably at the protest for 10 or 11 hours that day.
10            5.       The crowd was overwhelmingly made up of peaceful protesters.
11            6.       The first explosions I heard were when our march turned a corner and saw a large
12   group of bike police up the hill unleash a round of flash bang grenades onto the street at the top
13   of the hill before chasing everyone down the hill. The police deployed this first round of less-
14   lethal weapons in an empty area—unlike later rounds that were thrown directly at protesters—
15   seemingly to create a lot of noise and scary smoke as they charged down the hill at us.
16            7.       This police charge came out of nowhere. It was honestly terrifying. I’ve never
17   seen anything like it.
18            8.       Protesters walked briskly down the hill, pushed by a line of bike officers, but I did
19   not see any protesters leave the protest because of this.
20            9.       Later, police started throwing blast balls and flash bang grenades indiscriminately
21   into the crowd of protesters. My impression was that they were increasing the level of violence
22   and intentionally terrorizing people to try to make us go home.
23            10.      A pattern emerged where the bike police would aggressively push the protest
24   backwards like a block and a half, throwing explosives at protesters’ feet and rolling canisters of
25   OC spray into the crowd.
26

      THOMAS DECL. (No. 2:20-cv-00887-RAJ)                                         Perkins Coie LLP
      –2                                                                     1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     149075096.1                                                                  Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 100 Filed 08/04/20 Page 3 of 5




 1              11.    One officer had a special gun that fired foam-tipped projectiles. I could hear the
 2   distinctive click of his weapon—it sounded like a souped-up Airsoft gun—as he would fire five
 3   rapid shots at a time, shooting at protesters.
 4              12.    I had multiple explosives land and explode at my feet.
 5              13.    I got hit in the face with a large piece of the shell from a blast ball that exploded
 6   at my feet. I got chemical burns all over my face. I was really scared because I thought I had
 7   been hit directly in the face with a projectile, and I’ve seen pictures of people who lost eyes that
 8   way.
 9              14.    There was so much smoke in the air. The clouds of smoke were three or four
10   times thicker than I’d seen at earlier protests. Multiple different colored chemicals hung thick in
11   the air.
12              15.    The rate of deployment and the volume of weapons was much greater than I’d
13   seen at earlier protests.
14              16.    I can’t think of a better way to describe the Seattle Police Department’s use
15   of force than “unhinged.” It felt like they’d been let off the leash, and were taking
16   advantage of some newfound freedom to use less-lethal weapons. It was absolute chaos.
17   This was a greater level of brutality than I’d seen at earlier protests in May or early June.
18              17.    Another thing that distinguished this protest from earlier protests was that there
19   didn’t seem to be any precipitating event that would set off the police violence. At earlier
20   protests, I could usually identify a catalyst: a thrown water bottle or an umbrella poking over a
21   police line or something. Here the violence seemed to start out of nowhere. It seemed random.
22   And it was indiscriminate.
23              18.    A couple times, after really egregious police use of force when they would hit us
24   heavily with grenades, I saw a protester respond by angrily throwing a plastic water bottle near
25   the police. This would then trigger an even more exaggerated and violent police response. I once
26   saw three officers holding grenades in the air, poised and waiting, and then saw them launch all

      THOMAS DECL. (No. 2:20-cv-00887-RAJ)                                          Perkins Coie LLP
      –3                                                                      1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     149075096.1                                                                   Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 100 Filed 08/04/20 Page 4 of 5




 1   three grenades when a protester tossed a water bottle in their direction. I don’t think people
 2   should throw things at the police, but the SPD’s response was just consistently and wildly
 3   disproportionate.
 4            19.      I also saw Seattle police absolutely drench people in pepper spray simply for
 5   not moving fast enough.
 6            20.      I saw one girl standing peacefully with both hands on her bike at the intersection
 7   of Pine and Broadway. An officer ordered her to move back, and as she started to move, he
 8   pepper sprayed her in the face. I went over to assist her.
 9            21.      I also saw an officer absolutely drench a male protester in the face with pepper
10   spray. The protester was standing with both hands on his bike, and when he wasn’t moving
11   quickly enough away from the police, an officer emptied what seemed like half a can of pepper
12   spray in his face. The protester’s face was so thick with the orange chemical spray you couldn’t
13   see his skin tone through it.
14            22.      I grabbed him with both my arms to try to help him to safety since he clearly
15   couldn’t see. My arms were bright red and burned for two days afterwards from the exposure to
16   pepper spray dripping down this person. It felt like I’d rubbed hot sauce into a terrible sunburn. I
17   tried to avoid touching anything or using my arms. My lips and eyes and face also burned, like I
18   had spicy food all over that I couldn’t wipe off. It was painful.
19            23.      I stayed at the protest until close to midnight. By the time night had fallen, the
20   crowd was much thinned out. Eventually the chants stopped and the protest was mostly people
21   standing silently, eye to eye with the police.
22            24.      Twice during this later phase of the protest, police with batons appeared, and just
23   shoved the crowd back a block or so for no apparent reason, only to then immediately retreat to
24   where they’d started and resume their original position. Protesters would eventually fill in the
25   gap, and the police would wait about 10 minutes and then shove us all down the block again. If
26

      THOMAS DECL. (No. 2:20-cv-00887-RAJ)                                          Perkins Coie LLP
      –4                                                                     1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     149075096.1                                                                  Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 100 Filed 08/04/20 Page 5 of 5




 1   anyone didn’t move fast enough, they got hit with batons. It seemed so unwarranted. It seemed
 2   like intimidating us through violence was the goal.
 3            25.      I had not been actively protesting since the police abandoned the East Precinct,
 4   but since the extreme police violence on July 25, I have been back out protesting regularly
 5   because it seems even clearer now that we need to demand serious change.
 6

 7            Executed this 2nd day of August 2020 at SEATTLE, WASHINGTON.
 8            I declare under penalty of perjury under the laws of the United States and the State of
 9   Washington that the foregoing is true and correct.
10

11                                                                      By:________________________
12                                                                                  DOMINIC THOMAS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      THOMAS DECL. (No. 2:20-cv-00887-RAJ)                                        Perkins Coie LLP
      –5                                                                   1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149075096.1                                                                Fax: 206.359.9000
